12/29/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                        Assigned on Briefs December 13, 2022

              MICHAEL WHITE v. MARTIN FRINK, WARDEN

                 Appeal from the Circuit Court for Trousdale County
                  No. 2021-CV-4942 Michael Wayne Collins, Judge
                      ___________________________________

                           No. M2022-00429-CCA-R3-HC
                       ___________________________________


In 2005, Petitioner, Michael White, was convicted of multiple counts of rape. He was
sentenced to an effective sentence of 55 years. After several failed attempts, Petitioner
again sought habeas corpus relief, which the habeas court denied. He appeals. Because
Petitioner failed to follow the statutory procedure for filing a petition for habeas corpus
relief, we affirm the summary dismissal of the petition.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

TIMOTHY L. EASTER, J., delivered the opinion of the court, in which CAMILLE R.
MCMULLEN and JILL BARTEE AYERS, JJ., joined.

Michael White, Hartsville, Tennessee, Pro Se.

Jonathan Skrmetti, Attorney General and Reporter; Richard D. Douglas, Senior Assistant
Attorney General, for the appellee, State of Tennessee.


                                        OPINION

       Petitioner was indicted in Marshall County for multiple counts of rape. Petitioner
was convicted and sentenced to a total effective sentence of 55 years in incarceration. His
convictions and sentences were affirmed on appeal and his attempt to receive post-
conviction relief was unsuccessful. See State v. Michael White, No. M2005-01659-CCA-
R3-CD, 2006 WL 1931749, at *1 (Tenn. Crim. App. July 13, 2006), perm. app. denied
(Tenn. Nov. 20, 2006); Michael White v. State, No. M2007-02157-CCA-R3-PC, 2008 WL
4170028, at *1 (Tenn. Crim. App. Sept. 8, 2008), no perm. app. filed. Petitioner sought
various other forms of relief, each of which was also unsuccessful. See, e.g., Michael White
v. Bruce Westbrooks, Warden, No. M2014-02459-CCA-R3-HC, 2015 WL 3866999, at *1
(Tenn. Crim. App. June 23, 2015), no perm. app. filed; Michael White v. State, No. M2017-
02039-CCA-R3-CD, 2018 WL 3532081, at *1 (Tenn. Crim. App. July 23, 2018), no perm.
app. filed; Michael White v. Russell Washburn, Warden, No. M2018-01815-CCA-R3-HC,
2019 WL 2207478, at *1 (Tenn. Crim. App. May 22, 2019), no perm. app. filed.

        The petition at issue herein, again seeking habeas corpus relief, was filed on
November 23, 2021. In the petition, Petitioner alleged that it was the “first application”
for relief on these grounds. On January 31, 2022, Petitioner filed a petition for writ of
mandamus in which he asserted that the habeas court had not addressed his petition for
habeas corpus relief. The trial court summarily dismissed the petitions without a hearing
on March 7, 2022, after finding that the court had jurisdiction, that the judgments were not
void, and that the sentences had not expired.

        On March 16, 2022, the State filed a motion to dismiss on the basis that Petitioner
failed to comply with the statute setting forth the procedure for seeking habeas corpus
relief. The State also noted that the petition for writ of mandamus was moot because the
habeas court had already dismissed the petition. On March 23, 2022, the trial court issued
a second order dismissing the petition, this time on the basis that Petitioner failed to attach
all of his prior petitions and judgments and failed to state a claim for relief. Petitioner
appealed.

                                           Analysis

       From what we can surmise, Petitioner argues on appeal that he is entitled to habeas
corpus relief because his judgments are void for several reasons. The State submits that
Petitioner failed to provide copies of his prior habeas petitions and failed to state a
cognizable claim for relief, so the habeas court properly dismissed the petition. We agree.

        In Tennessee, “[a]ny person imprisoned or restrained of his liberty, under any
pretense whatsoever . . . may prosecute a writ of habeas corpus, to inquire into the cause
of such imprisonment and restraint.” T.C.A. § 29-21-101. While there is no statute of
limitations for filing a petition for a writ of habeas corpus, the grounds upon which relief
may be granted are narrow. Hickman v. State, 153 S.W.3d 16, 20 (Tenn. 2004). Habeas
corpus relief is only available when it appears on the face of the judgment or record of the
proceedings that the convicting court was without jurisdiction or that the defendant is still
imprisoned despite the expiration of his sentence. Id.; Archer v. State, 851 S.W.2d 157,
164 (Tenn. 1993). In other words, habeas corpus relief may be granted only when the
judgment of conviction is void, rather than merely voidable. Summers v. State, 212 S.W.3d
251, 255 (Tenn. 2007). A void judgment is “one that is facially invalid because the court
did not have the statutory authority to render such judgment.” Id. at 256 (citing Dykes v.
Compton, 978 S.W.2d 528, 529 (Tenn. 1998)). A voidable judgment is “one that is facially
                                             -2-
valid and requires proof beyond the face of the record or judgment to establish its
invalidity.” Id.

        A petition for habeas corpus relief should name the person causing the illegal
restraint, ordinarily the warden, and must identify and provide copies of prior habeas
petitions. T.C.A. § 29-21-107(b)(1), (4). A trial court can dismiss a petition for habeas
relief for failure to follow these procedures alone. See, e.g., Davis v. State, 261 S.W.3d 16,
20 (Tenn. Crim. App. 2008); Ricardo Davidson v. Avril Chapman, Warden, No. M2014-
00565-CCA-R3-HC, 2014 WL 7011499, at *2 (Tenn. Crim. App. Dec. 12, 2014), no perm.
app. filed.

        Despite referring to the petition at issue herein as the “first application” for habeas
relief, it is clear that Petitioner has filed two prior habeas petitions challenging the
judgments for his rape convictions. Petitioner failed to attach copies of his prior petitions
herein and the habeas corpus court summarily dismissed the petition on this ground. We
affirm the dismissal of the petition.

                                         Conclusion

       For the foregoing reasons, the judgment of the habeas court is affirmed.




                                               ____________________________________
                                               TIMOYHY L. EASTER, JUDGE




                                             -3-